Reasons for Allowance

The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
As noted in the Written Opinion of the International Searching Authority, the closes prior art, document DK 2016 70282 A1 (INS EUROP) discloses a hydraulic mass-determining unit (page 1, line 4 - line 18; Fig. 1a) arranged for determining the mass of a load (27) held by a hydraulic fluid system, the mass determining unit is adapted to be connected to a hydraulic pump (19) at a first fluid connection and a hydraulic actuator (7; Fig. 1a) of a lifting device at a second fluid connection, the mass-determining unit comprises a first pipe arranged for connecting the first fluid connection and the second fluid connection, and at least one pressure sensor (24) arranged to measure the pressure in the first pipe, and a flow regulator with a pressure compensator (30), where the flow regulator is serially connected to the first pipe to regulate the flow in the first pipe. However, the INS EUROP reference does not disclose that the mass determining unit is comprised of one of a pressure switch arranged for measuring the pressure difference over the flow regulator, and for sending a signal to the pressure sensor to measure the pressure in the first pipe when the pressure difference is above a preset value, or a magnetic field switch that comprises a magnet attached to the pressure compensator and a detecting unit arranged for detecting whether the magnet and the pressure compensator are in an initial position, and for sending a signal to the pressure sensor to measure the pressure in the first pipe when the detecting unit detects that the pressure compensator is not in the initial position, and a processor programmed to calculate a mass of the load based on the measured pressure in the first pipe by the pressure sensor, and there is no motive in the art of record to modify it to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/               Primary Examiner, Art Unit 2856